Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-4 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a breather device for an outboard motor engine, wherein the breather device includes a resonator chamber has a labyrinth structure, and the labyrinth structure is a structure in which the resonator chamber is partitioned into two compartments by a partition wall and a gap to allow an oil to pass through the two compartments is formed in the partition wall, in combination with the remaining limitations set forth in Claims 1, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Nakamura (U.S. Patent Publ’n No. 2015/0050848) discloses a breather device for an outboard motor (3) engine (8), the outboard motor engine (8) including a breather chamber (54) formed in an engine main body (see Figure 3), and an intake passage (24) guiding air into the engine main body (see paragraph [0053]), wherein an intake port (upstream end of intake pipe (49)) of the intake passage is open inside an engine cover (14) that covers the engine main body (see Figures 2 and 3).  Nakamura discloses that the device includes a breather passage 
Hirose (U.S. Patent Publ’n No. 2010/0018498) discloses a marine vessel propulsion device including an engine (2) of an outboard motor (1) and an intake pathway arranged to supply air to the engine (see paragraph [0002]).  An intake system (30) is disposed lateral to the engine main body (20), and specifically, intake system (30) is disposed along a side portion on the right side of the engine main body (20).  Intake system (30) includes a resonator chamber (31) disposed on an upstream side of the intake passage (34) and has an intake port (31a) (see Figure 3).
However, neither Nakamura, Hirose, nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest a labyrinth structure where the resonator chamber is partitioned into two compartments by a partition wall and a gap to allow an oil to pass through the two compartments is formed in the partition wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747